Title: Abigail Adams to John Adams, 14 May 1776
From: Adams, Abigail
To: Adams, John


     
      
       May 14 1776
      
     
     I set down to write you a Letter wholy Domestick without one word of politicks or any thing of the Kind, and tho you may have matters of infinately more importance before you, yet let it come as a relaxation to you. Know then that we have had a very cold backward Spring, till about ten days past when every thing looks finely. We have had fine Spring rains which makes the Husbandary promise fair—but the great difficulty has been to procure Labourers. There is such a demand of Men from the publick and such a price given that the farmer who Hires must be greatly out of pocket. A man will not talk with you who is worth hireing under 24 pounds per year. Col. Quincy and Thayer give that price, and some give more. Isaac insisted upon my giving him 20 pounds or he would leave me. He is no mower and I found very unfit to take the lead upon the Farm, having no forethought or any contrivance to plan his Buisness, tho in the Execution faithfull. I found I wanted somebody of Spirit who was
      wiser than myself, to conduct my Buisness. I went about and my Friends inquired but every Labourer who was active was gone and going into the Service. I asked advice of my Friends and Neighbours and they all adviced me to let Isaac go, rather than give that price. I setled with him and we parted. Mr. Belcher is now with me and has undertaken to conduct the Buisness, which he has hitherto done with Spirit and activity. I know his virtues I know his faults. Hithertoo I give him 2 Shillings per day, and Daniel Nightingale works with him at the same lay. I would have hired him for the season but he was engaged to look after a place or two for people who are gone into the Army. I am still in quest of a Man by the year, but whether I shall effect it, I know not. I have done the best I could. We are just now ready to plant, the barly looks charmingly, I shall be quite a Farmeriss an other year.
     You made no perticulir agreement with Isaac so he insisted upon my paying him 13. 6 8. I paid him 12 pounds 18 & 8 pence, and thought it sufficient.
     When Bass returnd he brought me some Money from you. After the deduction of his account and the horse hire there remaind 15 pounds. I have Received 12 from Mr. Thaxter which with one note of 20 pounds which I exchanged and some small matters of interest which I received and a little Hay &c. I have discharged the following debts—To my Father for his Horse twice 12 pounds (he would not have any thing for the last time). To Bracket, £13. 6s. 8d. To Isaac 12. 18. 8. To Mr. Hunt for the House 26. 15. 4. and the Rates of two years 1774, £4 14s. 8d. and for 1775: £7. 11s. 11d. Besides this have supported the family which is no small one you know and paid all little charges which have occurd in the farming way. I hardly know how I have got thro these thing’s, but it gives me great pleasure to say they are done because I know it will be an Ease to your mind which amid all other cares which surround you will some times advert to your own Little
      Farm and to your Family. There remains due to Mr. Hunt about 42 pounds. I determine if it lays in my power to discharge the bond, and I have some prospect of it.
     Our Little Flock send duty. I called them seperately and told them Pappa wanted to send them something and requested of them what they would have. A Book was the answer of them all only Tom wanted a picture Book and Charlss the History of king and Queen. It was natural for them to think of a Book as that is the only present Pappa has been used to make them.
     
      Adieu—Yours,
      Hermitta
     
    